               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION


ACACIA WILLIAMS, DREAM
DEFENDERS, NEW FLORIDA
MAJORITY, ORGANIZE FLORIDA,
TERRIAYNA SPILLMAN, RAY
WINTERS, KATHLEEN WINTERS,                       Case No. _________________
and BIANCA MARIA BAEZ

       Plaintiffs,

              v.

RON DESANTIS, in his official
capacity as Governor of the State of
Florida, LAUREL M. LEE, in her
official capacity as Florida Secretary of
State, and FLORIDA ELECTIONS
CANVASSING COMMISSION,

       Defendants.


               COMPLAINT FOR EMERGENCY INJUNCTIVE
                    AND DECLARATORY RELIEF
                                INTRODUCTION

      1.     The global coronavirus pandemic threatens to disrupt the Presidential

Preference Primary (“PPP”) election in Florida, scheduled for tomorrow, March

17, 2020, and cause large-scale voter disenfranchisement falling hardest on

communities of color and other historically vulnerable populations. The President


                                            1
of the United States and the Governor of Florida have each declared a state of

emergency. Florida has reported 149 confirmed cases of COVID-19 and four

deaths to date, with every expectation that these numbers will rise. Universities

have sent students home, people are remaining in quarantine, poll workers are

dropping out, and Supervisors of Elections have closed or moved 112 polling

places in 22 counties, in many cases less than a week before the election. The

predictable result is the denial of the vote to untold numbers of Floridians who

had planned to vote in person on Election Day—including those who are elderly

or have health conditions and cannot get to the polls without tremendous risk,

university students who are no longer present in their county of registration

because their dorms have closed, and those who venture out but encounter long

lines and confusion at the polls. And yet the State of Florida (“the State”) has

failed to take reasonable emergency measures necessary for voter participation in

the face of this crisis. Accordingly, injunctive relief ordering the extension of

vote-by-mail options and other accommodations at polling places is necessary to

protect the fundamental right to vote.




                                         2
      2.     On Friday, March 13, 2020, President Donald Trump declared a

national emergency to begin mobilizing the extraordinary measures necessary to

address the rapidly expanding public health crisis related to the coronavirus.1

      3.     Also on March 13, 2020, Secretary of State Laurel M. Lee

(“Secretary Lee”) released a joint statement with the chief election officials of

Arizona, Illinois, and Ohio, confirming that the scheduled PPP election would

proceed on Tuesday, March 17, 2020, despite the emergent circumstances.2

      4.     Since the State’s announcement on Friday, March 13, it has refused

to make a reasonable effort to accommodate the needs of its voting eligible

citizens that are quarantined and voters who need accommodations in order to cast

a ballot in the PPP.

      5.     Under the circumstances, the State’s failure to extend vote-by-mail

deadlines, adjust early voting dates, and expand mail ballot transmission options

amounts to a denial of critical voter opportunities in violation of the First and

Fourteenth Amendments, the Americans with Disabilities Act, and the




1
  “Transcript: Trump’s Coronavirus News Conference,” New York Times (Mar. 13,
2020) (online at www.nytimes.com/2020/03/13/us/politics/trump-coronavirus-
news-conference.html).
2
  “Statement from Arizona, Florida, Illinois and Ohio Chief Elections Officials on
the Status of the March 17th State Primaries,” Ohio Secretary of State (Mar. 13,
2020) (online at www.ohiosos.gov/media-center/press-releases/2020/2020-03-13/).

                                          3
Rehabilitation Act. Absent relief, hundreds of thousands of eligible Floridians will

likely be prevented from participating in the PPP election.

      6.     In so doing, the State has ensured that eligible Floridians who would

have otherwise voted during this period will be unable to participate in the PPP

election. Plaintiffs therefore bring this action to vindicate the voting rights of

eligible Floridians disenfranchised by the State’s refusal to take reasonable

emergency election measures.

                                      PARTIES

                                      Plaintiffs

      7.     Plaintiff DREAM DEFENDERS is a Florida nonprofit corporation

with its principal office in Miami-Dade County, Florida. The organization was

established in 2012 following the killing of teenager Trayvon Martin and is

directed by Black and Brown Youth. Dream Defenders uses training and

organizing of youth and students to confront structural inequality. The

organization conducts civic engagement activities across the state of Florida

including get out the vote efforts. The membership of Dream Defenders includes

college students who have been displaced from their schools due to the

coronavirus pandemic. The state’s failure to offer appropriate accommodations in

the PPP in response to the pandemic is also thwarting the organization’s efforts to

secure the participation of registered Floridians in the election.


                                           4
      8.     Plaintiff NEW FLORIDA MAJORITY, INC. (“NewFM”) is a

Florida non-profit corporation and membership organization with its principal

office in Miami-Dade County, Florida. Founded in 2009, NewFM is dedicated to

organizing, educating, and mobilizing disempowered communities in Florida to

win equity and fairness throughout the State. NewFM's central focus is to expand

democracy by ensuring that every person eligible to vote, regardless of party

affiliation, is able to exercise his or her fundamental and constitutionally protected

right to vote. To achieve its goal, NewFM works with individual members and

organizations across the state of Florida engaged in civic and democratic

endeavors to assist underserved communities in voter registration, voter education

and get out the vote efforts. The state of emergency caused by coronavirus thwarts

the organization’s efforts to increase voter participation and impacts its members

who are registered voters in the state of Florida.

      9.     Plaintiff ORGANIZE FLORIDA is a community-based, nonprofit

member organization with its principal offices in Orange County, Florida. Its

membership consists of low- and moderate-income people dedicated to the

principles of social, racial, and economic justice and the promotion of an equal

and fair Florida for all. Organize Florida’s members bring communities together

to join in the fight for safe neighborhoods, healthy families, quality education,

good jobs, justice, equality and a more representative democracy. Organize


                                           5
Florida’s major campaigns have included supporting children and families and

increasing Latinx voter turnout. The organization is committed to exposing

injustice and holding Florida’s leaders accountable. The emergency caused by the

coronavirus outbreak and the state’s failure to take appropriate steps to

accommodate impacted voters hinders the organization’s efforts to secure voter

participation and impacts their members who are registered voters.

      10.    Plaintiff TERRIAYNA SPILLMAN is a full-time student in her first

year at Bethune-Cookman University in Daytona Beach, Volusia County. Her

family resides in Leesburg, Lake County. Ms. Spillman complied with a directive

from Bethune-Cookman University not to return to campus until March 30, 2020

due to the coronavirus outbreak. Ms. Spillman is currently at her parents’ home in

Leesburg, Lake County, and does not have reliable transportation back to Daytona

Beach. The coronavirus and its displacement of students has disrupted Ms.

Spillman’s plan to vote in person and she is presently unable to request a vote by

mail ballot due to the expired deadline.

      11.    Plaintiff ACACIA WILLIAMS is a full-time student in her second

year at the University of Florida in Gainesville, Alachua County, Florida. Her

family resides in Sullivan County, New York. Ms. Williams has complied with a

directive from the University of Florida to leave her dorm and not to return to

campus until March 30, 2020, due to the coronavirus outbreak. Ms. Williams is


                                           6
currently at her parents’ home in Sullivan County, New York, and is unable to

travel back to Gainesville, Florida. The coronavirus and its displacement of

students has disrupted Ms. Williams’ plan to vote in person and she is presently

unable to request a vote by mail ballot due to the expired deadline.

      12.    Plaintiff RAY WINTERS is an elderly voter in Miami Dade County

who is unable to vote in Florida’s PPP on March 17, 2020, without severe risks to

his health. Mr. Winters is seventy-eight years old and has heart problems and

experiences seizures. Mr. Winters is at a higher risk of severe or even fatal

outcomes if he contracts COVID-19. Before the emergency created by COVID-

19, Mr. Winters had planned to vote in person at his regular polling place, but

now, the risk to his health of potentially being exposed to the virus is too great.

He would vote if he could vote by mail.

      13.    Plaintiff KATHLEEN WINTERS is an elderly voter in Miami Dade

County who is unable to vote in Florida’s PPP on March 17, 2020, without risking

her own health and the health of her husband, Plaintiff Ray Winters. Ms. Winters

is sixty-seven years old and she lives with her husband, Mr. Winters, who has

heart problems and experiences seizures. Ms. Winters and her husband are at a

higher risk of severe or even fatal outcomes if they contract COVID-19. Before

the emergency created by COVID-19, Ms. Winters had planned to vote in person

at her regular polling place, but now, the risk to her health and that of her husband


                                           7
of potentially being exposed to the virus is too great. She would vote if she could

still request a vote-by-mail ballot.

      14.    Plaintiff, BIANCA MARIA BAEZ is a voter who just returned to the

U.S. from an international trip and, in accordance with public health

recommendations, is practicing social distancing and is unable to vote in Florida’s

PPP on March 17, 2020, without risking her health and that of others in her

community. Ms. Baez was planning to vote in-person however due to her recent

travel and the risk of being asymptomatic while still having the virus presents an

undue risk to herself and members of her community. Ms. Baez would vote by

mail if she had the opportunity to do so, and would vote in person if she could do

so consistent with the public health advice she is endeavoring to follow.

      15.    Defendants’ refusal to extend the voter registration deadline will

frustrate organizational Plaintiffs’ respective missions by interfering with their

members’ efforts to safely and confidently cast a ballot in the upcoming PPP.

Individual Plaintiffs will each be unable to vote at their assigned polling places.

Plaintiffs will either have to forego casting a ballot in the election or will have to

leave their recommended quarantine and risk exposure to the coronavirus to travel

back to their polling place to vote in person.




                                           8
                                     Defendants

      16.    Defendant RON DESANTIS is sued in his official capacity as

Governor of the State of Florida. Defendant DeSantis is a person within the

meaning of 42 U.S.C. § 1983 and acts under color of state law. As Governor of

Florida, Defendant DeSantis is the state’s chief executive officer and is

responsible for the administration of all state laws, including those pertaining to

elections. Defendant DeSantis is also a member of the Elections Canvassing

Commission as established in Florida Statute § 102.111.

      17.    Defendant LAUREL M. LEE is sued in her official capacity as

Florida Secretary of State. Defendant Lee is a person within the meaning of 42

U.S.C. § 1983 and acts under color of state law. Pursuant to Florida Statute §

97.012, the Secretary of State is the chief elections officer of the State and is

responsible for the administration of state laws affecting voting.

      18.    Defendant ELECTIONS CANVASSING COMMISSION is sued as

a state-created entity. Its membership consists of the Governor and two members

of the Cabinet selected by the Governor, as set forth in Florida Statute § 102.111.

Pursuant to Florida Statute § 101.698, the Elections Canvassing Commission is

tasked with adopting emergency rules to facilitate absentee voting during

emergency situations.




                                          9
                                      JURISDICTION

       19.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to

redress the deprivation under color of state law of rights secured by the United

States Constitution, and under Title II of the Americans with Disabilities Act, 42

U.S.C. §§ 12131, et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. §

794.

       20.    This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States, because Plaintiffs bring

this action to redress the deprivation, under color of State law, of rights, privileges,

and immunities secured by the Constitution of the United States and federal law,

and because Plaintiffs bring this action to secure equitable relief under federal law

providing for the protection of voting rights.

       21.    This Court has personal jurisdiction over Defendants, who are sued

only in their official capacity as officers of the State of Florida.

       22.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because

Plaintiff Williams resides in Gainesville, Dream Defenders has members in

Gainesville, and a substantial part of the events that gave rise to Plaintiffs’ claims

occurred in this judicial district.




                                            10
                             STATEMENT OF FACTS

      23.    On December 1, 2019, the first confirmed COVID-19 patient began

experiencing symptoms in China’s Hubei province.3 The novel coronavirus

infection rapidly spread to other countries. By January 21, 2020 the Centers for

Disease Control and Prevention (“CDC”) confirmed the first patient in the United

States.4 It has led to at least 1,629 confirmed U.S. cases in 46 states and the District

of Columbia.5 The number of actual cases is likely far higher because effective

testing procedures have only slowly become widely available. Thus far, the

outbreak has led to 41 deaths in the United States.6

      24.    COVID-19 creates a significantly higher risk of serious illness or

death for individuals with underlying chronic health conditions, including heart

disease, diabetes, and cancer.7 One study found that, among patients diagnosed


3
  Fernando Duarte, “Who Is ‘Patient Zero’ in the Coronavirus Outbreak,” BBC (Feb.
23, 2020) (online at www.bbc.com/future/article/20200221-coronavirus-the-
harmful-hunt-for-covid-19s-patient-zero).
4
  Elizabeth Cohen, “First US Case of Wuhan Coronavirus Confirmed by CDC,”
CNN (Jan. 21, 2020) (online at www.cnn.com/2020/01/21/health/wuhan-
coronavirus-first-us-case-cdc-bn/index.html).
5
  “Coronavirus Disease 2019 (COVID-19) in the U.S.,” Centers for Disease Control
and Prevention (updated Mar. 13, 2020) (online at www.cdc.gov/coronavirus/2019-
ncov/cases-in-us.html).
6
  “Coronavirus Disease 2019 (COVID-19) in the U.S.,” Centers for Disease Control
and Prevention (updated Mar. 13, 2020) (online at www.cdc.gov/coronavirus/2019-
ncov/cases-in-us.html).
7
   Roni Caryn Rabin, Coronavirus Threatens Americans With Underlying
Conditions,          N.Y.          Times          (Mar.         14,        2020),
https://www.nytimes.com/2020/03/12/health/coronavirus-midlife-conditions.html.

                                            11
with COVID-19, individuals who had one chronic condition were 1.8 times more

likely than those without a chronic condition to have a “poor outcome,” such as

requiring a ventilator or dying.8 That rate jumped to 2.6 times greater risk for

individuals with two chronic conditions.9 The Centers for Disease Control agrees

that “people of any age with underlying health conditions, such as diabetes, lung

disease, or heart disease, are at greater risk of severe illness from COVID-19.”10

      25.    On Friday, March 13, 2020, President Trump declared a national

emergency to begin mobilizing the extraordinary measures necessary to address

the rapidly expanding public health crisis.11

      26.    The outbreak has reached Florida. As of Sunday, March 15, 2020,

the Florida Department of Health has confirmed 136 cases among Floridians,12

and three Floridians have died.13 Florida Department of Education Commissioner

Richard Corcoran has urged school districts statewide to keep schools closed for



8
  Id.
9
  Id.
10
   Know the facts about coronavirus disease 2019 (COVID-19) and help stop the
spread of rumors, Centers for Disease Control (March 12, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/share-facts.html.
11
   “Transcript: Trump’s Coronavirus News Conference,” New York Times (Mar. 13,
2020) (online at www.nytimes.com/2020/03/13/us/politics/trump-coronavirus-
news-conference.html).
12
   “2019 Novel Coronavirus (COVID-19),” Florida Department of Health (updated
Mar. 15, 2020) (online at www.floridahealth.gov/diseases-and-conditions/COVID-
19/).
13
   Id.

                                          12
an additional week of spring break.14 Tens of thousands of Floridians who work

for state agencies have been asked to work from home and to cancel travel for 30

days.15

      27.    On Friday, March 13, 2020, Secretary Lee released a joint statement

with the chief election officials of Arizona, Illinois, and Ohio, confirming that the

scheduled PPP election would proceed on Tuesday, March 17, 2020 despite the

emergent circumstances.16

      28.    On Sunday, March 15, 2020, the CDC issued guidance advising

against gatherings of 50 people or more for the next eight weeks and multiple

states have begun ordering the closure of restaurants and other establishments.17




14
   “Florida Department of Education Provides Recommendations for Spring Break,”
Florida Department of Education (Mar. 13, 2020) (online at
www.fldoe.org/newsroom/latest-news/florida-department-of-education-provides-
recommendations-for-spring-break.stml)
15
   “Gov. DeSantis Orders 2,500 Coronavirus Test Kits, Asks for Limited Mass
Gatherings,”             News4Jax              (Mar.          12,            2020)
(www.news4jax.com/health/2020/03/12/gov-desantis-we-have-to-increase-our-
ability-to-test-for-coronavirus/).
16
   “Statement from Arizona, Florida, Illinois and Ohio Chief Elections Officials on
the Status of the March 17th State Primaries,” Ohio Secretary of State (Mar. 13,
2020) (online at www.ohiosos.gov/media-center/press-releases/2020/2020-03-13/).
17
   Emma Bowman, “CDC Recommends Against Gatherings Of 50 Or More; States
Close Bars and Restaurants,” NPR, Mar. 15, 2020,
https://www.npr.org/2020/03/15/816245252/cdc-recommends-suspending-
gatherings-of-50-or-more-people-for-the-next-8-weeks.

                                          13
      29.     Today, the President’s Office issued new guidance for the public to

avoid all social groupings of 10 or more.18

      30.     In response to the COVID-19 outbreak, Florida Supervisors of

Elections (“SOEs”) have closed, moved or consolidated 112 polling places in 22

counties, including many at assisted living facilities whose residents are at more

acute risk than the general population. Numerous poll workers have also

withdrawn from participating in the election due to concerns about the

pandemic.19

      31.     In addition to these administrative problems, a multitude of college

students across the State of Florida were abruptly directed to leave their dorms

and campuses, or to remain away after from campus after leaving for spring break,

and to continue classes online.20 Many of these students returned to their parents’

homes and are scattered across the State of Florida, the country, and perhaps the

world.


18
    Fifteen Days to Slow the Spread, White House (Mar. 16, 2020),
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf.
19
   See, e.g., Anna Bryson, “Coronavirus Florida: Sarasota County Voting Locations
Change as Poll Workers Quit,” Herald-Tribune (March 14, 2020) online at
https://www.heraldtribune.com/news/20200314/coronavirus-florida-sarasota-
county-voting-locations-change-as-poll-workers-quit.
20
   See, e.g., “Miami Dade, Broward Colleges to Cancel All Classes, Transition to
Remote Learning,” NBC Miami (Mar. 12, 20202) (online at
www.nbcmiami.com/news/local/miami-dade-college-closes-medical-campus-after-
visitor-tested-positive-for-covid-19/2204781/).

                                         14
      32.    Prior to the pandemic, these students believed they would be able to

vote in person on or near campus and now they cannot. They were not prepared

to vote by mail and have missed the deadline to request a mail ballot.

      33.    Plaintiff Terriayna Spillman is one such student. She is a full-time

student in her first year at Bethune-Cookman University (B-CU), located in

Daytona Beach, Volusia County. She is a pre-nursing major.

      34.    When school is in session—that is, for nine months out of the year—

Plaintiff Spillman resides in Daytona Beach, on B-CU’s campus.

      35.    Spillman is registered to vote in Volusia County, and had planned to

vote in person at her polling place in Daytona Beach in the Florida Presidential

Preference Primary on Election Day, Tuesday, March 17, 2020.

      36.    B-CU’s spring break began on Monday, March 9, 2020. Spillman

traveled to her parents’ home in Leesburg, Florida for spring break, with a plan to

return to Daytona Beach on Thursday, March 12, 2020.

      37.    During spring break, B-CU directed students “not to return to

Campus” until March 30 due to the coronavirus outbreak. In accordance with this

directive, Spillman remains in Leesburg, Florida.

      38.    Due to the coronavirus outbreak and the safety measures

implemented at B-CU, Plaintiff Spillman cannot execute her plan to vote in the

Florida Presidential Preference Primary. Even if she were able to take the time to


                                         15
return to Daytona Beach on Election Day, she does not have a reliable means of

getting there because her mother, who would drive her, has been ordered to

continue reporting to work throughout the coronavirus outbreak.

      39.    Plaintiff Acacia Williams is a full-time student in her second year at

the University of Florida (UF), located in Gainesville, Alachua County. She is a

Spanish major. When school is in session—that is, for nine months of the year—

Williams resides in Gainesville.

      40.    Williams is registered to vote in Alachua County, and had a plan to

vote early in person in the Florida Presidential Preference Primary on Friday,

March 13, 2020.

      41.    On or about Monday, March 9, 2020, and on Wednesday, March 11,

2020, UF leadership sent emails advising students that all classes would transition

online and they were encouraged to leave campus due to the coronavirus outbreak.

      42.    Williams complied, traveling to Tampa on March 13, 2020, then to

her parents’ home in Sullivan County, New York on March 14, 2020. Williams

remains in New York.

      43.    Williams was unable to cast a ballot in early voting before leaving

Gainesville. Due to the coronavirus outbreak and the safety measures

implemented at UF, Williams cannot execute her plan to vote in the Florida

Presidential Preference Primary.


                                         16
      44.    Plaintiffs Spillman and Williams are not the only Florida voters who

have been affected by the outbreak and who, unless the relief Plaintiffs request is

granted, will be unable to participate in the PPP on Tuesday.

      45.    Dream Defenders member Eva Robinson is a full-time student in her

second year at the University of Florida (UF), located in Gainesville, Alachua

County. She is an art major.

      46.    When school is in session, Robinson resides in Gainesville, on UF’s

campus.

      47.    Robinson is registered to vote in Alachua County. Robinson had a

plan to vote early in the Florida Presidential Preference Primary, before Election

Day, Tuesday, March 17, 2020.

      48.    On or about Monday, March 9, 2020, and on Wednesday, March 11,

2020, UF leadership sent emails advising students that all classes would transition

online and they were encouraged to leave campus due to the coronavirus outbreak.

Robinson complied, traveling to her parents’ home near Jacksonville, North

Carolina on Friday, March 13, 2020. As of today, Robinson remains in North

Carolina.

      49.    Robinson was unable to cast a ballot in early voting before leaving

Gainesville, and it is now too late for her to request a mail ballot.




                                           17
      50.    As a result of the state’s failure to provide any accommodation for

the disruption caused by the coronavirus outbreak, Robinson and voters like her

cannot execute their plans to vote in the Florida Presidential Preference Primary.

      51.    In addition to students displaced by emergency measures, Floridians

across the state have had their voting plans disrupted as a result of the response to

the COVID-19 emergency. Many Floridians, such as Plaintiff Baez, have entered

quarantine or are engaging in social distancing to prevent contraction or spread of

the virus. Others, such as Plaintiffs Ray and Kathleen Winters, are at elevated risk

of serious health consequences should they become infected with COVID-19.

These Floridians who planned to vote in person will be unable or unwilling to do

so without putting themselves and others at risk.

      52.    Dream Defenders annually hosts a phone bank to reach voters around

the State of Florida in advance of an election. As a result of the coronavirus, on

March 13, 2020, Dream Defenders increased the number of calls that it normally

makes to voters, out of concern that polling place changes and other obstacles may

prevent them from voting.

      53.    During Dream Defenders’ calls with community members, the phone

bankers have encountered multiple people that initially planned to vote in-person

on Election Day but no longer intend to cast a ballot.




                                          18
         54.    Several people indicated during the phone bank that they do not plan

to leave the house to vote because they are afraid of contracting the virus, and

others indicated that they are exhibiting symptoms of being sick and want to be

mindful of spreading their sickness to others.

         55.    Dream Defenders spoke with two individuals who, like Plaintiffs

Spillman and Williams, are currently displaced because of the coronavirus from

their assigned voting precinct. They will be unable to vote on Election Day

because they cannot travel to their assigned polling place.

         56.    Dream Defenders’ phone bankers also encountered numerous people

that are unsure of their polling place location for Election Day.

         57.    Neither the State of Florida nor Supervisors of Elections have issued

information to guide people regarding polling place changes, and Dream

Defenders has expended hours attempting to research polling place changes on

Supervisors of Elections websites.

         58.    Florida statutes currently provide that in emergency situations when

a voter is unable to leave their home, the SOEs may have a ballot delivered to that

person or their immediate family member on Election Day.21




21
     Fla. Stat. §101.62(4)(c)(5).

                                            19
         59.   Another Florida statute provides that “[i]f a national or local

emergency or other situation arises which makes substantial compliance with the

provisions of state or federal law relating to the methods of voting for overseas

voters impossible or unreasonable…the Elections Canvassing Commission may

adopt by emergency rules such special procedures or requirements necessary to

facilitate absentee voting by those persons directly affected who are otherwise

eligible to vote in the election.”22

                               CLAIMS FOR RELIEF

                                  COUNT ONE
                   Undue Burden on the Right to Vote in Violation
                          of the Fourteenth Amendment
         60.   Plaintiffs reallege and incorporate by reference the allegations

contained in each of the preceding paragraphs.

         61.   This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65

of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

         62.   Under the First Amendment and the Equal Protection Clause of the

Fourteenth Amendment, a court considering a challenge to a state election law

“must weigh ‘the character and magnitude of the asserted injury to the rights

protected by the First and Fourteenth Amendments that the plaintiff seeks to


22
     Fla. Stat. §101.698.

                                          20
vindicate’ against ‘the precise interests put forward by the State as justifications

for the burden imposed by its rule,’ taking into consideration ‘the extent to which

those interests make it necessary to burden the plaintiff’s rights.’” Burdick v.

Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze, 460 U.S.

780, 789 (1983)).

         63.   Unless Plaintiffs are granted the relief requested, there is a strong

likelihood that the right to vote of thousands of Floridians, including the

Individual Plaintiffs and Organizational Plaintiffs’ members and constituents, will

be severely burdened (if not eliminated entirely) in the 2020 presidential

preference primary.

         64.   Because of the crisis created by COVID-19, many Floridians,

including Plaintiffs Spillman, Baez, Williams, Ray Winters, and Kathleen

Winters, are not able or willing to vote in person at the polls on Tuesday as they

had planned and have now missed the March 7, 2020, deadline to request vote-

by-mail ballots.

         65.   These individuals now have no means of casting a ballot except by

appearing in person at their Supervisor of Elections office to request an emergency

vote-by-mail ballot or appearing and voting in person at their assigned polling

place.




                                           21
       66.   For many of these voters, such as Plaintiffs Spillman and Williams,

neither of these options are practicable because they are not presently in the

counties where they are registered.

       67.   For others, such as Plaintiffs Ray and Kathleen Winters, appearing

in person at either the Supervisor of Elections office or the polls would subject

them to unreasonable health risks because their age or underlying health

conditions make them particularly vulnerable to COVID-19.

       68.   For still other voters, including Plaintiff Baez, who just returned from

overseas travel, appearing in person to request a ballot or vote risks subjecting

others to potential infection and would be contrary to the advice of public health

officials.

       69.   Moreover, even if it were still possible to request a vote-by-mail

ballot, these individuals would have no practicable way of receiving and then

returning their ballots, because Defendants’ rules permit delivery and return of

vote-by-mail ballots only by mail for domestic non-military voters.

       70.   Organizational Plaintiffs Dream Defenders, New Florida Majority,

and Organize Florida all have members who are similarly situated to these

individual Plaintiffs.

       71.   Because the Defendants have failed and refused to extend the vote-

by-mail request and return deadlines or expand the means by which individuals


                                          22
may receive and return vote-by-mail ballots, Plaintiffs will be entirely deprived of

the opportunity to vote in the presidential preference primary, in violation of their

rights under the First and Fourteenth Amendments.

      72.    Under these circumstances, the State’s enforcement of the March 7

vote-by-mail request deadline and its refusal to allow the delivery of ballots by e-

mail or fax or accommodate voters who are particularly vulnerable to COVID-19

constitute an undue burden on the right to vote.

      73.    Defendants cannot provide any colorable justification for their

refusal, in light of the COVID-19 crisis, to extend the vote-by-mail request and

return deadlines or to expand the mechanisms for delivering vote-by-mail ballots.

                                COUNT TWO
        Failure to Provide Reasonable Accommodations in Violation of
  Title II of the Americans with Disabilities Act (42 U.S.C. §§ 12131, et seq.)
      74.    Plaintiffs reallege and incorporate by reference the allegations

contained in each of the preceding paragraphs.

      75.    Under Title II of the Americans with Disabilities Act, state and local

governments must not impose requirements on participation in public services,

programs, or activities, including voting, that screen out individuals with

disabilities from fully and equally enjoying those programs and must make

reasonable modifications in policies, practices, or procedures, including voting




                                          23
and election procedures, when the modifications are necessary to avoid

discrimination on the basis of disability.

      76.    Individuals who suffer a significant medical vulnerability that places

them at extremely high risk of serious bodily injury or death should they leave the

confines of their homes—including Plaintiff Ray Winters whose heart condition

puts him at significant risk of severe illness or death should he contract COVID-

19—have a disability within the meaning of the ADA.

      77.    Defendants’ failure and refusal to extend the deadlines and

mechanisms for requesting and returning a vote-by-mail ballot constitute a failure

to make a reasonable accommodation for those, such as Plaintiff Ray Winters,

whose health and age limit their ability to have contact with others in this time of

public health emergency created by COVID-19 and further constitutes a condition

on access to the ballot box that has the effect of screening out such individuals

from participating in the PPP, in violation of Title II of the Americans with

Disabilities Act.

                               COUNT THREE
        Failure to Provide Reasonable Accommodations in Violation of
            Section 504 of the Rehabilitation Act (29 U.S.C. § 794)

      78.    Plaintiffs reallege and incorporate by reference the allegations

contained in each of the preceding paragraphs.




                                             24
       79.   Under Section 504 of the Rehabilitation Act, federally funded

programs, including state and local programs related to elections and voting, must

not discriminate against individuals with disabilities and must make reasonable

accommodations to allow individuals with disabilities to access the federal funded

program, activity, or service.

       80.   Voters such as Plaintiff Ray Winters, who suffer from health

conditions that put them at significant risk of bodily injury or death should they

leave the confines of their homes, have a disability within the meaning of the

Rehabilitation Act.

       81.   Defendants’ failure and refusal to extend the deadlines and

mechanisms for requesting and returning a vote-by-mail ballot constitute a failure

to make a reasonable accommodation for those, such as Plaintiff Ray Winters,

whose health and age limit their ability to have contact with others in this time of

public health emergency created by COVID-19 and further constitutes a condition

on access to the ballot box that has the effect of screening out such individuals

from participating in the PPP, in violation of Section 504 of the Rehabilitation

Act.




                                          25
                              REQUEST FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court enter judgment:

       A.     Preliminarily and permanently enjoining Defendants from enforcing

the current deadlines and requirements for vote-by-mail ballots, and mandating

safe and sanitary voting procedures for all voters who wish to participate in the

Presidential Preference Primary on March 17, 2020.

       B.     Ordering Defendants to extend the deadline for people to request a

vote-by-mail ballot from 10 days before the election to March 24, 2020.

       C.     Ordering Defendants to allow people to request that their ballot be

sent to them via e-mail or fax as well as mail.

       D.     Ordering Defendants to adjust the deadline for people to return their

vote-by-mail ballot, counting them as long as they are postmarked by March 24,

2020, and are received by March 27, 2020, consistent with the accommodation

already made for military and overseas voters.

       E.     Ordering Defendants to allow people utilizing vote-by-mail to

submit their ballots at a variety of drop boxes, including drop boxes at polling

sites that are not their precincts.

       F.     Ordering Defendants to allow a third-party individual to collect

ballots from those utilizing vote-by-mail and drop off these ballots at the drop




                                          26
boxes mentioned above. There should not be a limit on the number of ballots that

a person is able to collect and drop off through the extended balloting period.

          G.       Ordering Defendants to permit voters to vote curbside with a paper

ballot.

          H.       Ordering Defendants to give poll workers discretion to permit voters

from           vulnerable    populations    (senior    citizens,   voters    who     are

immunocompromised, etc.) to move to the front of the line of waiting voters.

          I.       Ordering Defendants to assign line-walkers to make sure voters are

in their correct polling location, have required identification, and articulate any

needs for assistance so that everyone may check in and move through the polling

place efficiently.

          J.       Ordering Defendants to revise the layout of polling places to ensure

that stations and individuals are six feet apart, while maintaining as paramount

voter privacy when marking ballots.

          K.       Ordering Defendants to train and instruct poll workers to sanitize all

appropriate surfaces within the polling place multiple times regularly throughout

Election Day.




                                               27
      L.     Ordering Defendants to ensure that, beyond the recommendations

above, SOEs are aware of and following the CDC’s recommendations for polling

place health and safety during the COVID-19 outbreak.23

      M.     Ordering Defendants to instruct SOEs to contact all voters whose

polling places have changed as a result of site relocations. Supervisors should also

attempt to station a poll worker at each of the old voting sites to alert voters that

the polling place has changed.

      N.     Ordering    Defendants     to     instruct   SOEs   to   update    their

county websites to specifically flag polling places that have changed as a result of

site relocations.

      O.     Ordering Defendants to develop public service announcements and

transmit them via print, radio, and social media to alert Floridians to the expanded

opportunities to vote.

      P.     Awarding Plaintiffs their costs, expenses, and reasonable attorneys’

fees pursuant to, inter alia, 42 U.S.C. 1983 and other applicable laws; and

      Q.     Granting such other relief as the Court deems just and proper.




23
  “Recommendations for Election Polling Locations,” Centers for Disease Control
(Mar. 10, 2020) (www.cdc.gov/coronavirus/2019-ncov/community/election-
polling-locations.html).

                                          28
Dated: March 16, 2020          Respectfully submitted,

                               By: /s/ Kira Romero-Craft
                                      Kira Romero-Craft

CHIRAAG BAINS*                 JUDITH A. BROWNE DIANIS*
Dēmos                          GILDA DANIELS*
740 6th Street NW, 2nd Floor   JESS UNGER*
Washington, DC 20001           Advancement project national office
(202) 864-2746                 1220 L Street N.W., Suite 850
cbains@demos.org               Washington, D.C. 20005
                               (202) 728-9557
STUART NAIFEH*                 jbrowne@advancementproject.org
KATHRYN C. SADASIVAN*          gdaniels@advancementproject.org
MIRANDO GALINDO*               junger@advancementproject.org
EMERSON GORDON-MARVIN*
Dēmos                          KIRA ROMERO-CRAFT
80 Broad St, 4th Floor         (FL SBN 49927)
New York, NY 10004             LatinoJustice PRLDEF
(212) 485-6055                 523 West Colonial Drive
snaifeh@demos.org              Orlando, Florida 32804
ksadasivan@demos.org           (321) 418-6354
mgalindo@demos.org             kromero@latinojustice.org
egordonmarvin@demos.org
                               FRANCISCA FAJANA*
                               JACKSON CHIN*
                               LatinoJustice PRLDEF
                               475 Riverside Drive
                               Suite 1901
                               New York, NY 10115
                               ffajana@latinojustice.org
                               jchin@latinojustice.org


                               Attorneys for Plaintiffs

                               *Application for admission pro hac vice
                               forthcoming




                                 29
